The People appeal from an order of the Supreme Court, Kings County, entered September 21, 1978, which granted defendant’s motion to dismiss his indictment. Order reversed, on the law, motion denied and indictment reinstated. Since there was no basis for a dismissal on speedy trial ground because only four months had elapsed since the reversal of the defendant’s conviction and the ordering of a new trial, it must be assumed that the trial court’s authority to dismiss was based on interest of justice principles pursuant to CPL 210.40. Therefore, the failure to give notice or conduct a hearing was fatal to the validity of the dismissal *825order (see People v Clayton, 41 AD2d 204). Titone, J. P., Lazer, Hargett and Martuscello, JJ., concur.